OPINION PER CURIAM: We granted certiorari to review the opinion of the Court of Appeals in this case. Respondent moved to quash the writ because this Court lacks jurisdiction; the petition for certiorari having been filed twenty-two days after the Court of Appeals denied a motion for rehearing. NMSA 1978, Civ.App.R. 28(b) (Cum.Supp. 1982) (emphasis added), states in pertinent part: (b) Time. Petition for writ of certiorari shall be filed ... within twenty days after final action by the court of appeals .... We have held that a petition for writ of certiorari must be filed within twenty days of the date of final action by the Court of Appeals. Gulf Oil Corporation v. Rota-Cone Field Operating Co., 85 N.M. 636, 515 P.2d 640 (1973). Therefore, after reviewing the record, we hold that this petition for certiorari is quashed for lack of jurisdiction and we do not reach the merits of the petition. The Clerk of the Court is directed to publish this opinion along with the opinion of the Court of Appeals.